52 F.3d 322
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Aaron Darryl THOMAS, Petitioner.
No. 95-8001.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995
Decided:  April 18, 1995

Aaron Darryl Thomas, Petitioner Pro Se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Aaron Thomas petitions this Court for a writ of mandamus seeking the recusal of a district judge who has presided over Thomas' criminal case.  Additionally, Thomas asks this Court to vacate the district court's order denying his motion to withdraw his guilty plea and to direct a new hearing.  Finally, Thomas asks this Court to direct that his attorney be removed prior to the hearing and that he be allowed to proceed pro se if he chooses.


2
By order dated January 30, 1995, the district court disqualified itself from further involvement in Thomas' case.  That part of the mandamus petition relating to recusal is therefore moot.  Because mandamus may not be used as a substitute for appeal, In re:  United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979), we deny the petition insofar as it challenges the guilty plea withdrawal and the remaining, related matters.


3
While we grant leave to proceed in forma pauperis, we deny the petition.  As our review of the materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.

PETITION DENIED